



Exhibit 10.18
Form of Amendment to Employment Agreement


This Amendment No. [ ] (this “Amendment”) to that certain Employment Agreement
by and between E*TRADE Financial Corporation (the “Company”) and [ ]
(“Executive”), dated as of [ ] (as may be amended, supplemented or modified from
time to time, the “Employment Agreement”), is made and entered into by and
between the Company and Executive, effective as of [[ ], 20[ ]]. Any capitalized
term that is used but not otherwise defined in this Amendment shall have the
meaning set forth in the Employment Agreement.


In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:


1.Section 5(b)(i) of the Employment Agreement is hereby amended by replacing the
reference to “two times” in the first line thereof with “two point ninety-nine
(2.99) times”.


2.Except as expressly set forth in this Amendment, the Employment Agreement
shall remain in full force and effect in accordance with the terms and
conditions thereof as in effect immediately prior to the date hereof.


3.This Amendment may be signed in counterparts, each of which shall be deemed an
original and which together shall constitute one instrument.


[Signature Page Follows]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.




E*TRADE FINANCIAL CORPORATION


    
__________________________________
By:
        








__________________________________
By:





